 In the Matter of BURROUGHS-WELLCOME & COMPANY (U. S. A.) INC.andUNITEDGAS, COKE & CHEMICAL WORKERS OF AMERICA, C. I. 0.Case No 2-C-5635,-Decided May 22, 1946DECISIONANDORDEROn December 29, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the respondent filed exceptions to the IntermediateReport and a supporting brief. On May 2, 1946, the Board heard oralargument at Washington, D. C. The respondent and the C. 1. 0. par-ticipated in the argument. The Board has reviewed the Trial Examiner'srulings at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the respondent's:ceptions and brief, the oral argument, and the entire record in these and hereby adopts the findings, conclusions, and recommendationsthe Trial Examiner, with the modifications and additions noted below.We agree with the Trial Examiner that the respondent discriminatorilyischargedMaurice Cherico, within the meaning of Section 8 (3) ofhe Act. In reaching this conclusion, the Trial Examiner consideredthe validity and applicability to Cherico of the clause prohibiting solicita-tion in the collective contract between the respondent and the A. F. of L.He found that the intention of this clause was to prohibit only solicitationon behalf of the A. F. of L, and that even if it were construed to pro-hibit solicitation on behalf of a rival organization, it would be invalidinsofar as it prohibits solicitation on the employees' own time. The re-spondent contends that the clause in question is applicable to all unionsolicitation by any employee within the bargaining unit, and that theextension of its prescription to the employees' own time is valid because68 N L. R. B., No. 26.175 176DECISIONSOF NATIONALLABOR RELATIONS BOARDitwas the result of collectivebargainingin which the respondent grantedtheA. F. of L.a substantialconsideration therefor, namely, the re-spondent'sagreementto suggestto newemployees that they becomemembers of the A. F. of L.We find it unnecessaryto pass upon the questions whether the clauseprohibitingsolicitationon the respondent's premisesis applicable to solici-tation of union membership other than on behalf of the A. F. of L. and,if so,whether theextension of itsprescription to the employees' owntime is valid,'as weare convinced and find that the proximate cause ofCher`ico's dischargewas notany violation by him of this clause. As setforth in greaterdetail inthe Intermediate Report, Cherico engagedin solicitation on the respondent's property on only two occasions . Bothacts of solicitation occurredmore than6 weeks before his discharge, andCherico was disciplined for hisinfractionby confinement of his workto the basement of the warehouse. Although there was no recurrence ofsolicitation by him on the respondent's property, the respondent never-theless continued to warn Cherico, as it had done in the past, againstvoicing his anti-A. F. of L. and pro-C. I. O. sentiments. And the re-spondent did not advance the two instances of solicitation as the reasonfor Cherico's discharge when it notified him of his dismissal. Instead,itassigned as grounds for the discharge two reasons which, as set forthin the Intermediate Report, are without basis in fact.Upon the entire record, we are convinced and find that the motivatingfactor in Cherico's discharge was not the two instances of solicitationby him on the respondent's property, but rather, as the Trial Examinerin effect has found, his legitimate activity in opposition to the A. F. of L.and insupport of the C. I. 02'Cf.Matter of May Department Stores Company,a corporation,doingbusiness asFamous-BarrCompany,59 N. L. It. B. 976, 981-2, enf'das mod.154 F. (2d) 533 (C. C. A 8), 17 L. R. R.1271, in which, although the question was not directly involved, we stated that under certain cir-cumstancesthe statutory repiesentative could effectively bargain away the employees' rightsto engage in union solicitationon the employer's premises.2 In its brief before the Board, the respondent sets forth the following as one of the reasonsfor Cherico'sdischarge."Following the certification of A. F. L. as the bargaining agent in themiddle of theyear1941,and down to and including the date of his separation from theCompany, Cherico committed a series of acts calculated to sabotage the status of the A. F. L.with the Company and to disrupt the amicable relations withA. F. L. whichthe Company wasdiligently and earnestly attempting to secure."That Cherico's anti-A.F. of L. and pro-C. I. O.conduct was contrary to the respondent's policy, embodied in a provision of its contract withthe A. F. of L., to suggest to prospective employees that they join the A. F. of L., affords nolegal justification for the discharge.This provision does not bring the contract within theproviso to Section 8(3) of the Act.In participating in the finding that Cherico's dischargewas violative of Section 8 (3), Board Member Houston notices that the position set forth inhisdissenting opinion inMatter of Pittsburgh Plate Glass Company(ColumbiaChemicalDivision), 66 N. L. RB. 1083, is not inconsistent with the views expressed herein. In thePittsburgh Plate Glass Companycase,supra,he was of the opinion that the discharges wereproper because the agreement between the employer and the union came within the meaningand intent of Congress set forth in the proviso to Section 8 (3) of the Act. No such situationispresented here. BURROUGHS-WELLCOME & COMPANY (U. S. A.) INC.ORDER177Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Burroughs-Wellcome & Com-pany(U. S. A.) Inc., Tuckahoe, New York, and its officers,agents,successors, and assigns shall :_1.Cease and desist from :(a)Discouragingmembership in United Gas, Coke & ChemicalWorkers of America, affiliated with the Congress of Industrial Organiza-tions, or any other labor organization of its employees, by dischargingor refusing to reinstate any of its employees, or by discriminating inany other manner in regard to their hire and tenure of employment, orany term or condition of their employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Gas, Coke & ChemicalWorkers of America, affiliated with the Congress of Industrial Organiza-tions,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activi-ties,for the purpose of collective bargaining, or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to Maurice Cherico and Madeline Tompkins immediateand fullreinstatementto their former or substantially equivalentpositions,without prejudice to their seniority and other rights and privileges;(b)Make whole Maurice Cherico and Madeline Tompkins for anyloss of pay suffered by reason of the respondent's discrimination againstthem, by payment to each of a sum of money equal to the amount whicheach normally would have earned as wages, during the period from thedate of his or her discharge to the date of the respondent's offer ofreinstatement, less his or her net earnings during that period;(c)Post at its plant at Tuckahoe, New York, copies of the noticeattached to the Intermediate Report and marked "Appendix A."3 Copiesof said notice, to be furnished by the Regional Director for the SecondRegion shall, after being duly signed by the respondent's representative,be posted by the respondent immediately upon recipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, includingallplaceswhere notices to employees are customarily3Said notice,however, shall be, and it hereby is, amended by striking from the first para-graph thereof the words "THE RECOMMENDATIONSOF A TRIALEXAMINER" andsubstituting in lieu therof the words"A DECISION AND ORDER." 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDposted.Reasonable steps shallbe takenby the respondentto insure thatsaid notices are not altered, defaced, or covered by any othermaterial;(d)Notify the Regional Director for the Second Region inwriting,within ten (10) days from the date of this Order, what steps the re-spondent has taken to comply therewith.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Jerome I. Macht,for the Board.Mr. WilliamF.Weber,of NewYork City,for the respondent.Messrs. Alexander E. RacolinandArnoldWallack,of NewYork City,for theC. I. O.STATEMENT OF THE CASEUpon an amended charge duly filed on July 12, 1945, by United Gas, Coke &ChemicalWorkers of America, C. I. 0., herein called the C. I. 0., the NationalLabor Relations Board, herein called the Board, by the Regional Director for theSecond Region (New York, N. Y.), issued its complaint dated July 16, 1945, againstBurroughs-Wellcome & Company (U. S. A.) Inc., Tuckahoe, New York, hereincalled the respondent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act. Copies of the complaint and notice of hearing thereonwere duly served upon the respondent and the C. I. O.aWith respect to the unfair labor practices, the complaint alleged, in substance,that the respondent: (1) in or about July and August 1944 expressed disapproval ofthe C. I. 0.; urged, persuaded, and warned certain of its employees to refrainfromassistingor becoming members of the C. I. 0 ; and threatened certain of itsemployees with discharge or other reprisals if they joined or assisted the C. I. O.for the purpose of discouraging membership in or assistance to the C. I. 0.; (2) onor about August 19, 1944, discharged Maurice Cherico and on or about August 21,1944, discharged Madeline Tompkins because of their membership in, and activitieson behalf of, the C. I. 0 , and thereafter refused to reinstate them.The respondent duly filed its answer in which it denied that it had engaged inany unfair labor practices. The respondent alleged as separate defenses, thatCherico's conduct in flagrantly violating its rules, as well as the ordinary rulesof decorum, left the respondent no alternative but to separate Cherico from hisemployment and that the separation took place after many infractions of therespondent's rules and many warnings ; that Tompkins' separation was caused byher insubordination and utter disregard of the respondent's rules, and that she wasinsolent, indifferent and displayed an over-all disregard for accepted conduct fora female employee.Prior to the hearing, a motion by the Board for a Bill of Particulars of theseparate defenses in the respondent's answer was granted, and a Bill of Particularswas duly filed by the respondent.Pursuant to notice, a hearing was held at New York City, on August 9, 10, 13, 17,and 20,1945,before Sidney Lindner, the undersigned Trial Examiner duly desig- BURROUGHS-WELLCOME & COMPANY (U. S. A.) INC.179hated by the Chief TrialExaminer.The Board,the respondent,and the C. I. O.were represented by counsel,and all parties participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was affordedall parties.During the hearing counsel for therespondentmoved to amendits answer andBill of Particulars, setting forthan additional separate defense chargingChericowith appropriating the respondent's property to his own use. Themotion wasgranted over the objection of counsel for the Board. At the close of the hearing,upon motion by both parties, the pleadingswere amendedto conform to the proofRuling was reserved upon a motion by the Board for judgment on thepleadings,and it is hereby denied. A motion by the respondent to dismiss the complaint uponwhich the undersigned reserved ruling at the hearing is hereby denied. Counselfor the Board and for the respondent argued orally before the undersigned atthe close of the hearing. Thereafter only the respondent filed a brief with theundersigned although all parties were affordedsuch anopportunity.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes, in addition to the above, the following-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Burroughs-Wellcome & Company (U. S. A.), Inc., is a subsidiaryof the Wellcome Foundation Ltd., London, England. It is a corporation duly organ-ized under and existing by virtue of the laws of the State of New York, havingits principal office in New York City, with a plant at Tuckahoe, New York. It isthere engaged in the manufacture, sale and distribution of drugs, pharmaceuticals,bandages, dressings, and first-aid equipment. During the calendar year 1944 therespondent, in the conduct of its business operations at its plant in Tuckahoe,New York, purchased raw materials consisting principally of drugs, chemicals andpacking materials valued in excess of $1,000,000, of which approximately 75 percentwas shipped to its plant at Tuckahoe from points outside the State of New YorkDuring the same calendar year 1944 the respondent manufactured products havinga value in excess of $1,000,000, of which approximately 90 percent was sold andshipped to points outside the State of New York.The respondent admitted at the hearing that it is engaged in commerce withinthe meaning of the ActII.THE ORGANIZATION INVOLVEDUnited Gas, Coke & Chemical Workers of America, C. I. 0., affiliated with theCongress of Industrial Organizations,is a labor organization admitting to member-ship employees of the respondent.III.THE UNFAIR LABOR PRACTICES1.BackgroundOn July 9, 1941, a consent election was heldamong the employees of therespondent. In this election, Federal Labor Union Local No. 22795, affiliated withthe American Federation of Labor, herein called the A. F. of L.,was selected asthe collective bargaining representative. Thereafter, the respondententered into acollectivebargainingcontract with the A. F. of L. On August 6, 1942, therespondent696966--46-13 180DECISIONS OF NATIONALLABOR RELATIONS BOARDand the A. F.of L. entered into a new contract which was to remain in full forceand effect until December 31, 1944, and from year to year thereafter,with theusual 30-day notice clause for termination prior to the expiration date of the con-tract.This contract contained a maintenance of membership clause and amongother things provided that the respondent would suggest to new employees whowere retained in the respondent'semploy after a trial period of 60 days, thatsuch employeesbecome members of the A F of L ; the A F. of L agreed thatsolicitationfor membership and/or collectionof dues should nottake place on therespondent's premises.2.Interference,restraint,and coercion,the discriminatory discharges ofMaurice Cherico and Madeline TompkinsMaurice Cherico was an employee of the respondent for approximately 3% years,until August 19, 1944. Cherico was hired as a porter in February, 1941, at a wage of$20 per week and continued to do this work for about 3 months when he wastransferred to the job of technician to the pharmacists and chemists., Early in 1942,following an accident to his eye suffered during the course of employment, Chericowas transferred to the warehouse iodine department for about 3 months, wherehe requisitioned supplies for use in the department and kept records of thesematerials.Thereafter he was shifted to the warehouse proper where he helpedunload trucks, delivered requisitioned supplies from the warehouse to the variousdepartments around the plant, and assisted in placing materials in stock in thewarehouse.2At the time of his discharge, Cherico was earning $33 per week,having received his last of several increases about 3 or 4 months prior to the dateof discharge.According to several of Cherico's co-workers in the warehouse,Cherico was a very good worker and very cooperative.Cherico testified that when the A F of L. started its organizational campaign,he and several other employees attempted to organize an independent union, butsubsequently this idea was abandoned. Cherico did not join the A. F. of L.In December, 1941, according to Howard Fonda, vice-president in charge ofproduction for the respondent, a report was made to him by John O'Rourke, thenpresident of the A. F. of L, to the effect that Cherico was doing considerabletalking which was hindering the progress of the A. F. of L., and a request wasmade to Fonda to do all he could "to bring it to a stop." Fonda spoke to Chericoand told him that the A. F. of L. was the recognized collective bargaining agencyfor the production employees and "to live and let live."Subsequently, in the spring or early summer of 1942, O'Rourke, Albert Mon-caliere, business manager of the A. F. of L., and Berry, an employee member ofthe A. F. of L, brought to Fonda's attention the fact that Cherico was continuinghis activities against the A. F. of L., advising the employees that the respondent'splant was an independent [open] shop, that there was no reason for them to jointheA. F. of L., and that it was not necessary for them to join. Fonda spoke toCherico again and appealed to him as "man to man" to stop his activities.In the fall of 1942, McIntosh, the then personnel director of the respondent, toldFonda that he had received complaints that Cherico was speaking against the A. F.of L., and that although on several occasions he had tried to persuade Cherico torCherico's duties as technician consisted of cleaning facilities used in making pharmaceuticalformulas and in filtering products.2 In addition to the regular warehouse duties described, Cherico serviced Coca-Cola machinesthroughout the plant during May and June, 1944. BURROUGHS-WELLCOME & COMPANY (U. S. A.) INC.181bear in mind that the A. F. of L. was the recognized collective bargaining agencyof the respondent's employees, he had not been able to get anywhere with ChericoCherico testified that in the early part of 1943, during lunch hours in the re-spondent's recreation hall he was solicited by several people to become a memberof the A. F. of L., but that he did not join. About the middle of 1943, according toCherico, he was requested to appear at a hearing in Fonda's office. Present in theofficewere Fonda, Emery, Findley, respondent's personnel manager at the time,Moncahere, and Sciarpelletti, president of the A. F of L. Chertco was chargedby Sciarpellettiwith being anti-A. F. of L., telling employees not to join theA F. of L., and obtaining increases for several employees. Nothing resulted fromthese charges, and Cherico continued in the respondent's employ as previously.3In January 1944, while Cherico was working in the warehouse, he was informedby his supervisor, Henry Roth, to appear at a meeting in the conference room.Present were Fonda, Findley, Sciarpelletti, Moncaliere, and Earl Rigg, superinten-dent of works for the respondent Sciarpelletti accused Cherico of "antagonizing theA. F. of L.," and of preventing the employees from joining the A F. of L. Fondabrought to Cherico's attention the previous hearing held in 1943 because of some-what similar charges, and insisted that Cherico stop voicing his opinion about theA F. of L.,4 and desist from telling employees not to join the A F. of L., lesthe suffer the consequences of dismissal if he was brought up on charges again.Fonda also stated that since the A. F. of L. was not permitted to further the causeof their union on the respondent's time and property,5 Cherico would have todiscontinue his anti-A. F. of L. practices on the respondent's time and premisesImmediately upon the conclusion of the meeting, Findley handed Cherico a warningslip.6About the beginning of February, 1944, Cherico in the company of MadelineTompkins, a clerical employee in the respondent's plant, met George Myers, presi-3This finding is based upon a reconciliation of the testimony of Chertco, Fonda, and Findley'Cherico testified that several girls had asked him why he had not joined the A F of L ,and he- explained his reasons to them He testified further that the girls co"ld not understandwhy they were requested to join the A. F of L., and asked him if they had to join. Chericoadvised them that in view of the fact that the plant was organized as an open shop, theywere not required to join.'Fonda undoubtedly had reference to the no-solicitation rule containe-l in the contract whichwas then in existence between the A F. of L. and the respondent which reads as follows:"'1 heUnion agrees that solicitation for membership and of collection of union dues shall nottak, place in the plant or buildings or grounds of the Company "gThe warning consisted of a printed sheet entitled "Employee Warning Record" and hidci oss mai ks in columns headed conduct, attitude, and disobedience. It was signed by Earl WR'gg, work's superintendentAttached to the printed sheet was a typewritten sheet as followsJANUARY 18, 1941.MAURICE CHERICORemaiks' Employee has been found negligent as indicated above because of his remarksto new employees concerning the relationship of this company and Local L-bor UnionNo. 22795 To illustrate we quote from contract entered into between this company andLocal Labor Union No. 22795 re Article One, Part Three"* " * and the company on its part will suggest that such prospective employees, ifthey are retained in the employ of the company after a trial period of 60 days,become members of the 'Union"This employee has been warned on previous occasions that his activities in this con-nection must ceaseHis remarks, attitude, and conduct in this matter are so directly opposed to the intentionsof this company in so far as their relations with the aforementioned union are concerned,that this notice is to be considered a final warning,and a repetitionof such activitieswill constitute sufficient reason for instant dismissal. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent of a local of the United Electrical,Radio,and Machine Workers of America,C. I. 0., at Hastings,New York,and discussed the warning slip previously issuedto Cherico.Upon Myers'suggestion,the warning slip was left with him,and Myersagreed to contact a union taking into membership persons inCherico's category,such as a chemical union.Sometime in March, Myers,CharlesMoeller,an organizer for United Gas,Coke & Chemical Workers of America,C. I. 0., and another unnamed organizerfor the C. I. 0., met Cherico and Tompkins in Yonkers,New York, where theytalked about plans for the organization of the C. I. 0. in.the respondent's plantStarting in April,1944,Cherico,Moeller, and Tompkins conducted open meetingsduring their lunch periods in a few of the taverns located in the vicinity of therespondent's plant.Employees of the respondent were invited to attend these meet-ings and join in the discussions of the respondent's job classifications and wagesas compared with C. I. 0. classifications in similar industries Similar meetingswere held as often as 3 or 4 lunch hours a week and continued during May andJune. Cherico testified that for the first time in May 1944,he solicited member-ships in the C.1.0. byasking employees to sign pledge cards ; this activity wascarried on outside of the plant during his lunch hour and after working hoursat night 7Cherico testified that in June 1944,shortly beforehe left on hisannual vacation,8his supervisor Roth said to him,"You should join the A.F. of L.They coulduse a fellow of your activity,and you will be a great help to them.Itwill takethe pressure off yourself, and everything would be all right"Cherico told Roththat hedid not like the contract between theA F. of L and the respondent, andsince he had started the organization of the C. I. 0. in the plant,he was goingto see it through.9While on his vacation,Cherico testified he continued his organizational activitiesfor the C. I. 0 by signingup employees for membership,while they were awayfrom the plant on their lunch hour or in the evenings.The C. I 0. scheduled anopen membership meeting of the respondent's employees for the night of Jnne 30,and leaflets advertising the meeting were distributed outside of the plant afterworking hours by Cherico and Tompkins.About 11 a.m. on June 30, Chericotestified that he went into the plant and informed some of the employees in themachine shop of the meeting, and told them to spread the word around,and leftthe plant in the same manner he entered,through the gate.10 At the meeting heldthat night in the Masonic Temple in Tuckahoe,Cherico and Tompkins signedup 50 to 60 of the employees to membership in the C. I. 0.IThe findings in this paragraph are based upon the testimony of Cherico which is un-contradicted and which the undersigned credits.Cherico's vacation according to the respondent's time records in evidence was from June18 to July 2, inclusive.9 The findings in this paragraph are based on the uncontradicted testimony of Chericowhich the undersigned credits.10 Findley testified that he received a report from Sciarpelletti that Cherico was in theplant while on his vacation trying "to sell the machinists on the C. I. 0." Findley thereuponundertook an investigation to determine how Cherico gained entrance into the plant The guardsdid not see Cherico enter the plant, and Findley was unable to ascertain how he had enteredUpon Cherico's return to the plant he was interviewed by Findley regarding his entering theplant while on vacation. Cherico, according to Findley, claimed that the gate was open and thathe walked into the plant, not awarehe wasnot allowed to enter the plant. The undersignedcredits Cherico's testimony and finds That he entered and left the lilant on June 30, through theregulargate.Thereisno evidencein the record that the respondent had a rule prohibitingemployees from enteringthe plant whileon their vacation. BURROUGHS-WELLCOME & COMPANY (U. S. A.) INC.183Upon Cherico's return to work on July 3, his supervisor, Roth, told him thathe had to take him off his regular job and confine him to the basement of thewarehouse.When Cherico askedthe reason,Rothsaid,"Well, it isdue to youractivity in the C. I. O. They don't want you going around having access to allthe departments while you are delivering, and they are afraid you will contactpeople as you go around while you are delivering items.Therefore,Imust confineyou to one part of the warehouse, and you work nearby where you won't haveaccess to these departments and also, you cannot deliver Coca-Cola any more."Thereupon, Cherico's duties were confined to the basement of the warehouse."The following day, according to Cherico, he was requested to go to the personneldirector's office where Findley reminded him of his previous reprimands and toldhim that his C. I. O. activities would not be tolerated any more and that he wouldbe fired thenext time he was brought up on charges.12On or about July 30, according to Cherico, he was summoned to SuperintendentRigg's office,where Rigg said, "I understand that you are very active, youractivities pertaining to the C. IO , and I want this stopped. I will not have yougoing around the plant talking about the C. I. O. oragainstthe A. F. of L. If Ifind you guilty of this charge, I will have you dismissed." Cherico denied solicitingon the respondent's time or property but admitted his activity outside of the plantduring lunch hours and in the evenings.Cherico testified that during the first week in August while assigned to workin the basement of Building 30, he went upstairs to get a drink from a Coca-Colamachine. Later that day he was informed by Roth that he was seen at the "Coke"machine on the 3rd floor, and that he was not allowed on any other floor and tostay away.13On August 19, whileperforming his regularduties,Cherico was told by Rothnot to take his usual lunch hour, but to work until 1 o'clock and take his lunchhour thenWhile he was at the recreation hall having his lunch, Roth came overand told him that Findley wanted to see him. Upon reporting to Findley, Chericowas handed his pay envelopeand a warning slip,14and told he was "through."Cherico asked for the reason and was told by Findley that he punched out aheadof time, whereupon Cherico said that August Baker, head timekeeper for the re-spondent, had given several men who worked overtime in the warehouse permissionto punch out 5 minutes ahead of time to avoid the congestion at the time clockand enable them to get their cars out of the parking lot to take their car pool ridershome and get back to the plant in time to work overtime. Findley, according toCherico's credited testimony, had nothing further to say 15As noted heretofore, Madeline Tompkins was the only other of the respondent'semployees who became interested with Cherico in the organization of the C. I. O.11The findings in this paragraph are based on Cherico's uncontradicted testimony which theundersigned credits13 The findings in this paragraph are based on Cherico's credited testimony corroborated byFindley.13 The findings in this paragraph are based upon Cherico'suncontradicted testimony whichthe undersigned credits.14The warning slip datedAugust 19,1944, time 10 a m , had cross-marks in columnsheaded Conduct, Attitude, and Disobedience. Under the heading, "Remarks," the following istyped in. "After being repeatedly instructed, has disobeyed Company rules in clockingtime card,continuously absent from woi k area after being cautioned." The slip was signedby H Roth andbore the initials of the personnel director.15Findley testified that he told Cherico at the time of his discharge that the reasons forthat actionwereas set forth on the warning slip He also stated that he told Cherico that therewere other reasons for the discharge. Findley did not indicate that he enumerated specificallyto Cherico the "other reasons" at that time. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the plant,and who participated actively in this endeavor.Thus, in March, 1944,when Moeller,organizerfor the C I 0, met Cherico in Yonkersto discuss plansfor the organization of the C.I.O. in the respondent'splant,Tompkins was oneof the participants in the discussion She was active in the luncheon meetingsdescribed heretofore,held in taverns near the plant,during April, May, and June.On June 30,Tompkins distributed C. I. 0 leaflets outside of the plant gates andat the meeting held that night solicited memberships for the C I. O. Tompkins'efforts and activities in behalf of the C. I. O. were well known to John D. Wait,head of the respondent'sproduction and planning department,and Harry Finney,supervisor of inventory records.Tompkins became employed by the respondent on July 1, 1940, and was con-tinuouslyemployed untilAugust 21,1944. Except for the first 2 weeks of her employ-ment, Tompkins worked in the planning department.At the time of her discharge,Tompkins had charge of the file of packed stock records.During the course ofher employment with the respondent,her wages were increased from $16 to $26per week. That Tompkins was a good worker was borne out by the testimony ofWait and Finney As late as May or June 1944, according to Tompkins,when sheasked Wait for a release to get another job where she could earn more money, Waittold her that she wasneeded, herworkwas liked,and thatshe should stay with thereepondent.lsOn the morning of August 21, Tompkins reported for work between 8:20 and8. 30 am 17 Afew minutes after she sat down at her desk, Finney came over toher, reminded her that she was late and asked if she had ever been that late beforeFinney, according to Tompkins,then told her that she was seen before 8 a. in. byWait in a diner near the plant,18 and asked her why she had come in as late asshe did. Tompkins told Finney that she was late for a personal reason19 and thatwas all there was to it. Finney said nothing to her and Tompkins continued at herwork.According to Tompkins,as she was about to leave for lunch on that day, she re-ported to Finney that she still was not feeling well, and thought if she did not feelbetter after lunch, she would go home. Finney told her that, they were shorthandedand that he would like her to come back after lunch.Tompkins did so and workeduntil 4:55 p. in., when Finney told her to go into Wait's office.Wait handed Tomp-kins her pay envelope and told her she was "through"TompkinsaskedWait whyhe was firing her and Wait replied, "I don't like your attitude,Miss Tompkins. Ihave not liked your attitude for quite sometime."When Tompkins asked if she didnot do her work well, Wait answered,"Your work is all right,but I don't like yourattitude."Wait then mentioned that he did not like the fact that Tompkins wouldnot explain to Finney why she was late that morning.Wait then told Finney toaccompany Tompkins to her desk,obtain her identification card, and see to it thatshe left the premises immediately.Upon leaving Wait's office, Tompkins told Finney16Wait, testifying in contradiction to Tompkins version of the conversation regarding arelease, admitted that he would not voluntarily gise her a release but stated that Tompkinsasked for a release in December 1943, or January 1944 The undersigned credits Tompkins'version of the conversation with Wait.17The working hours in the plant were from 8 a in to 5 p. in18 Tompkins testified that it was her custcm to stop for breakfast before reporting for work.On the morning of the 21st, she was in the diner having breakfast with Cherico, whohad driven her to the plant, where they were seen by Wait at about 7:55 a. in.19 Tompkins explained that she was not feeling well, and stayed in the dinera while longer. BURROUGHS-WELLCOME & COMPANY (U. S. A.) INC.185she was being fired because of her C. I 0 activities, but Finney did not say any-thing and Tompkins left 203The respondent's contentions;concluding findingsOn August 19, when Cherico was notified that he was being separated from therespondent's pay roll, he was given a warning slip setting forth only two reasonsfor this action; (1) that after being repeatedly instructed he disobeyed the respon-dent's rules in checking out before the official closing time; and (2) that he wascontinuously absent from his work area. At the hearing and in its brief the respon-dent offered a variety of reasons in addition to those on the warning slip as to whyCherico was separated from the pay roll. The respondent offered no evidence toexplain why at the time the warning slip was given to Cherico, it did not specificallyadvise him of all of the alleged reasons adduced at the hearing and set forth in itsbrief.The respondent at the hearing and in its brief contends in substance that Chericowas separated from the pay roll for the following reasons: (1) that he solicitedmemberships in and/or collected dues for the C I. O. during work hours and onthe respondent's property ; (2) that he was absent from his place of employmentconducting anti-AF of L activities and violated the respondent's rules in con-tacting new employees and trying to persuade them not to join the A F. of L.;(3) that he continually and repeatedly checked out before the official closing timeafter repeated warnings ; (4) that while on vacation he entered the plant illegallyby climbing the fence and remained several hours; (5) that he appropriated re-spondent's property to his own use; and (6) that he was insolent and insubordinateWith respect to the first contention regarding soliciting for the C I O. on therespondent's time and property, Cherico admitted that on one occasion he did solicita membership for the C. I. O. at the Coca-Cola machine 21 For this infraction,his duties were changed, in that he was thereafter confined solely to his work in thebasement of the warehouse, as is evidenced from his uncontradicted, credible testi-mony. Cherico also admitted that while on vacation he entered the plant to tellseveral employees of a C. I. O. meeting to be held that night and asked them tospread the word around It is clear that this act of solicitation was done on Cherico'sown time, although on the respondent's property, and the respondent did not offerany evidence to prove that there was any interference with the production of theemployees to whom Cherico spoke. Other than these two acts of solicitation, bothofwhich took place prior to July 3 ,?2 Cherico denied any other solicitation andthere is no evidence that Cherico solicited for the C. I. O. during working hoursor on the respondent's property Despite this, however, the respondent continuedtowarn Cherico that his C. I. O. activities would not be tolerated and that hewould be fired if he continued to violate the respondent's "no-solicitation" rule20Wait in his version of what ensued in his office that evening testified that he explained toTompkins that he hadseen her inthe diner at 7.45 that morning and she did not come intothe office until 8 30; that she could very easily have gotten in on time; that when Finneyapproached her and asked her why she was late, she said "So What"";and that thereforeitwas necessary to discharge her.Wait testified further that he told Tompkins she had con-ducted herself in a loud, noisy, and belligerent manner and that the respondent could nottolerate that sort of thing. The undersigned does not credit Wait's version of the conversationin his office and finds that the conversation took place substantially as testified to by Tompkins2' It appears from the record that at that time Cherico was serving the Coca-Cola machinesin addition to his other warehouse duties11 The date of Cherico's return to the plantfromhis vacation 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDby talking for the C. I. 0. and against the A. F. of L. on the respondent's propertyat any time.As noted heretofore, the respondent since 1941 was in contractural relationshipwith the A. F. of L., the exclusive representative of its production and maintenanceemployees. In 1942, upon the renewal of the contract, the A. F. of L agreed that"The Union agrees that solicitation for membership and/or collection of Uniondues shall not take place in the plant or buildings or grounds of the Company."Since the respondent assigned as one, of the reasons for Cherico's separation fromthe pay roll his violation of the clause of the contract set forth above, the under-signed will consider its validity and applicability to Cherico.23 From the languageof said clause, the undersigned finds that the intention was to prohibit only solicita-tion on behalf of the A. F. of L. on the respondent's property Moreover, the under-signed is of the opinion and finds that even if the clause was construed to prohibitsolicitation on behalf of a rival organization, insofar as it prohibits solicitation onthe employee's own time on the respondent's property it would be invalid. For as soconstrued it would deprive the minority employees of their rights to self-organiza-tion guaranteed by the Act and further would tend to perpetuate a bargainingrepresentative. The respondent's first contention is without merit.As to the second contention that Cherico was absent from his station of employ-ment and conducting anti-A. F. L. activities in violation of the respondent's rules,other than Findley's testimony that he had received complaints from the presidentof the A. F. of L., that Cherico was carrying on activities in behalf of theC. I. 0.,24 and from Roth that Cherico was loitering and could not be controlled,the respondent did not adduce any direct evidence to sustain its contention thatCherico was absent from his station of employment for abnormally long periods.Roth was not called as a witness although he was in the respondent's employ atthe time of the hearing and available to testify. Cherico denied that he loiteredaround the buildings, and further denied that Roth had ever complained to himabout the length of time that he was away from his station of employment Cherico'sdenials in this regard are credited.Cherico admitted that he told employees that he disapproved of the respondent'scontract with the A. F. of L. and advised several employees who could not under-standwhy they were requested to join the A. F. of L. that the plant wasorganized as an open shop and that they were not required to join Cherico testifiedinmaking these statements regarding the A F. of L. he was voicing solely hisown opinions, and that these usually were elicited during the course of a conversa-tion among the employees while at work or during their lunch hour in the recreationhall.His credible testimony in this regard is undenied. Thus it appears that engagingin these conversations, Cherico participated in discussions during working hours,an activity which was not prohibited by the rules of the respondent. It appears infact from the testimony of Findley and Rigg that employees might freely engage inconversations with respect to any subject, including unions, while at work, providingthat the employee did,not engage in loud talk across work tables and did not inter-fere with the work of others. It is clear that the respondent threatened Chericowith dismissal if he continued to oppose the A. F. of L. Even though the respondentin accordance with its contract with the A. F. of L. was suggesting to new em-ployees that they join that Union, and opposed Cherico's opinions regarding theA. F. of L., nevertheless Cherico was within his rights guaranteed to him under23 Cherico was not a member of the A. F. of L.24 Findley testified that the president of the A. F of L., whose work area was within 20 feetof the Coca-Cola machine, complained that Cherico was carrying on C I. O. activities for anhourat a time at the machine. BURROUGHS-WELLCOME & COMPANY (U. S. A.) INC187theAct in engaging in such conversations and voicing his opinions. The secondcontention is without merit.As to the third contention that Cherico repeatedly checked out before the officialclosing time after warnings, Cherico testified that only when working overtimedid he check out before the official closing time with permission of the head time-keeper, August Baker. That employees of the warehouse were given permission tocheck out early when working overtime was corroborated by several other em-ployees. Thus Michael Callaghan testified that he, in the presence of Cherico andseveral other warehouse employees, asked Baker if it was all right to punch out5minutes early on overtime days, in order to avoid the crowd at the time clockand Baker said that as far as he was concerned it was all right 25 The time recordsof the warehouse employees introduced in evidence disclose that during the monthsof June and July, 1944, Cherico checked out early on only one day during the weekending June 11, on which day he worked overtime. The records of the other ware-house employees for this same period reveal that they practically always checkedout early when working overtime.26 Under the circumstances, Findley's complainttoCherico on or about July 15, with regard to his (Cherico's) punching out priorto 5 o'clock, without similarly complaining to the other warehouse employees, wasdiscriminatory, and since the credible evidence reveals that the employees weregranted permission to check out early when working overtime, the undersigned findsrespondent's third contention without meritAs to the fourth contention to the effect that Cherico entered the plant illegallywhile on vacation by jumping the fence, there is no evidence that therespondent had any rule making it illegal for an employee to enter the plant whileon vacation. The credible evidence reveals that Cherico did not enter the plant byjumping the fence while he was on vacation The only occasion when he did jumpthe fence Cherico admitted was on August 18, at about 6:15 p. in. after his vacationwas over. Cherico testified that he had promised his supervisor that he would returnto the plant to work overtime that night, and while driving back from Yonkers tothe plant he had some automobile trouble which detained him, with the result thatwhen he returned to the plant at 6.15 p in the gate was locked and he climbed overthe wall in order to enter the plant. Cherico explained to Roth why he was late,and how he had entered the plant, and according to Cherico, he was not reprimandedby Roth and the time he reported for overtime was signed in on his card by Roth 27No official of management had ever spoken to Cherico about this incident, andit is clear that the only reason Cherico resorted to jumping the fence to enter theplant on August 18, was to fulfill his promise to Roth that he would work over-time. The respondent's fourth contention is without merit.In support of its fifth contention that Cherico appropriated the respondent'sproperty to his own use, William Fallon, assistant to the superintendent of pack-aging, testified that in April 1944, he noticed that there was missing a green canvascover about 10-feet square, which was used to protect materials stored in the ware-35 In addition to Callaghan, two other warehouse employees, Thomas Coughlin and JohnMackey, testified that on overtime days they checked out early. Baker denied that he toldthe employees that they could punch out 5 minutes earlier if they were going to work overtimeBaker's testimony in this regard is not credited. It is noteworthy that the respondent subse-quent to Cherico's separation recognized the necessity for employees working overtime tocheck out early, and since February 1945, a regular rule was adopted permitting these em-ployees to punch out 10 minutes early.Za Thus Callaghan's record reveals 14 occasions during June and July when he punchedout early. Coughlin punched out early 15 times, and Mackey 14 times duringthis sameperiod.27 This finding is based on Cherico's uncontradicted testimony which theundersignedcredits 188DECISIONSOF NATIONALLABOR RELATIONS BOARDhouse, from dust Fallon reported this to Roth.Several days later according toFallon,while he was crossing a street near the plant, he saw the coverin a car,which he described as Cherico's car,and told Roth about it. Within 2 days the coverwas back in its original place and when Fallon asked Roth what had happened, Rothsaid he had spoken to Cherico who then returned the cover Fallon testified that hedid not report the incident to anyone else in management.28Cherico denied that he ever stole canvas or anything else from the respondent.According to Cherico, he found a leak in a steampipe in the warehouse, underwhich were stacked first aid kits wrapped in paper. In pursuance of his duty tokeep the stock in the warehouse covered, Cherico took the large green canvas andplaced it on the materials under the steampipe, he then put the smaller cover wherethe green canvas was originally. Cherico also reported the leak to Roth Two dayslaterRoth informed Cherico that Fallon was looking for the green canvas-coverand Cherico explained where it was. Roth then told him to put it back in itsoriginal place and he switched the covers. Cherico testified that the car describedby Fallon in which the green canvas was allegedly seen was not his car but Tomp-kins' car which he (Cherico) drove to and from the plant and further that agreen blanket was always kept on the back seat of the car.29From his demeanor on the witness stand,Fallon impressed the undersigned asan untrustworthy,unreliable witness. The undersigned credits Cherico's version ofwhat happened with the green canvas. This contention, raised for the first time atthe hearing,iswithout merit.As tothe respondent's contention that Cherico was insolent and insubordinate, itappears that early in 1944,Findley,as a result of complaints from people in thevicinity of the plant, called Cherico to his office and requested him to move hisautomobile from a dangerous thoroughfare. Cherico, according to Findley, said thatitwas a public street and he could park there if he wanted to Cherico subsequentlymoved the car into the respondent's parking lot, provided for employees' carsFonda testified that he was led to approve Findley's recommendation that Chericobe discharged after Findley had reported "that he had come to the end of hisrope in trying to control Cherico, and that he (Cherico) had jumped the fence thenight before in reporting to work." Fonda admitted that during the early partof that week Cherico's actively campaigning for the C I. 0. was called to hisattention by Findley with the comment that Findley could not control Cherico. It isevident from the foregoing and the record as a whole that none of the reasonsadvanced by the respondent for Cherico's separation are supported by the facts.The only reasonable explanation for the separation is Cherico's anti-A F. of L.and pro-C.I.0. activity.30 Immediately upon Cherico's active expression againsttheA. F. of L.,the respondent used all of its resources,even going so far asthreatening him with dismissal,in an effort to curb such expression. Subsequently,upon learning that not only was Cherico continuing his anti-A. F. of L. views, butwas now actively pro-C. I. 0. and soliciting in behalf of a rival organization, therespondent sought to establish grounds for dissatisfaction with Cherico, based uponinsubstantial or unsupported incidents.The undersigned concludes and finds fromthe entire record that Cherico was not discharged by the respondent"because he18 Fonda also testified regarding this incident,and stated that it was reported to him that agreen canvas was found in Cherico'scar.He did nothing about the matter.SO Tompkins corroborated Cherico's testimony in this regard and exhibited a registration cardat the hearing,showing ownership of a Plymouth car, the same as described by Fallon, inher name. She also testified that the green blanket was kept in the back seat of the car.90 SeeHartzellMills Co. v.N. L. R. B.,111 F.(2d) 291(C.C.A. 4),N LR.B v.Arcade-Sunshine Co., Inc,118 F. (2d) 49(C.A. D. C.). BURROUGHS-WELLCOME & CO (U. S. A.) INC.189had become unbearable in his general attitude and in his general disregard for anysupervision," but because of his anti-A. F. of L. activity, and membership andactivity in the C. I. 0.31At the hearing, for the first time, the respondent sought to establish grounds fordissatisfaction with Tompkins prior to her discharge. Thus it was asserted that shefailed to report to work on time; that she failed to accept supervision; that shewas not quiet and industrious; and that she was insolent, indifferent, loud andprofane, and openly and defiantly insolent to her department head, other supervisorsand fellow employees. Prior to the hearing, however, the respondent's position hadbeen that Tompkins was discharged because it did not "like her attitude."Tompkins admitted being late for work a minute or two on occasion during thecourse of her employment. The credible evidence discloses that not only was shenever warned about these latenesses but as a matter of fact took it upon herselfto talk to Finney in about April or May 1944, because she "felt a bit guilty."On that occasion Finney told her that "it would be all right with him" if she waslate only a minute or two as long as she did not make it habitual, and did notreprimand her. Finney admitted that he found it necessary to speak to. practicallyall of the employees in the office under his supervision regarding their latenesses butthat he never recommended firing an employee for coming in late.The testimony in support of the respondent's other defenses does not supportthem. In any event with the exception of the one occasion (the day of her dis-charge) on which Finney questioned Tompkins regarding her lateness, none ofthese alleged delinquencies were brought to Tompkins' attention, made the subjectof reprimand or warning or even of criticism until the hearing. It is significant thatthe respondent found Tompkins "generally objectionable" the day after Chericowas discharged and at a time when they were aware of her C. 1 O. activity,whereas only several months prior, it had refused her a release on two differentoccasions when she asked for it, with the comment that her work was liked andthat she was needed by the respondent. The undersigned concludes that the respon-dent's defenses were brought forward at the hearing for the first time in order toprovide colorable pretext for alleged dissatisfaction with Tompkins' services over aperiod of time prior to her discharge, a dissatisfaction which did not exist in factand which played no part in the discharge.Upon the basis of the foregoing findings and the record as a whole, the conclusionis inescapable that Tompkins was discharged and refused reinstatement because ofher membership in and activities on behalf of the C. I. O. and her cooperation andassociation with Cherico in C. I. O. activities, and the undersigned so finds.It is further found that the respondent in discharging Cherico and Tompkinsthereby discriminated in regard to terms and conditions of employment, discouragedmembership in the C. I. 0., and by that action and by the statements of Roth,Findley and Rigg to Cherico, heretofore recited, to the effect that the pressurewould be off Cherico if he joined the A. F. of L., warning and threatening himwith dismissal if he persisted in his anti-A. F. of L. and pro-C. I. O. activity, itinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.'iThe respondent at the hearing contended that Cherico was not dischargedon August 19,or any date thereafter, but was separatedfromthe pay roll and afforded an opportunity to beheard as to why he should not be discharged, as provided for in the grievance machinery inits contractwith the A. F. of L. It is clearfromthe record, however, that Cherico was notpermitted to work for the respondent after August 19. It is also clear and the undersignedfinds that in view of Cherico's anti-A.F. of L. and pro-C. I. O. activity,itwould have beenfutile forhim to resort to the grievance machinery in the contractbetweenthe A. F. of L. andthe respondent and be representedby the A, F. of L, 190DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES ON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in con-nectionwith the operations described in Section I, above, have a close, intimateand substantial relation to trade, traffic and commerceamongthe several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that the respondent discriminated as to the hire and tenureof employment of Maurice Cherico and Madeline Tompkins because of their mem-bership and activity in the C. I. 0.In order to effectuate the policies of the Act it is recommended that the respondentoffer to Maurice Cherico and Madeline Tompkins immediate and full reinstatementto their former or substantially equivalent positions without prejudice to theirseniority or other rights and privileges. It will also be recommended that therespondent make Maurice Cherico and Madeline Tompkins whole for any loss ofpay they have suffered by reason of the respondent's discrimination by paymentto each of a sum of money equal to the amount he normally would have earnedas wages from the date of the discrimination to the date of reinstatement or offerof reinstatement, less his net earnings32 during said period.The respondent's whole course of conduct and, in particular, the discharges ofCherico and Tompkins, discloses a purpose to defeat self-organization and itsobjects among the employees. As the Circuit Court of Appeals for the FourthCircuit has stated, the "discriminatory discharge of an employee * * * goes to thevery heart of the Act."33 Because of the respondent's unlawful conduct and itsunderlying purpose, the undersigned is convinced that the unfair labor practicesfound are persuasively related to the other unfair labor practices proscribed, andthat the danger of their commission in the future is to be anticipated from therespondents conduct in the past 34 The preventive purpose of the Act will bethwarted unless the recommended order is coextensive with the threat. In order,therefore, to make more effective the interdependent guarantees of Section 7, toprevent a recurrence of unfair labor practices, and thereby to minimize industrialstrifewhich burdens and obstructs commerce, and thus effectuate the policiesof the Act, it will also be recommended that the respondent cease and desist fromin any manner infringing on the rights guaranteed in Section 7 of the Act.82By "net earnings" is meant earnings less expenses,such as for transportation,room andboard, incurred by an employee in connection with obtaining work and working elsewherethan for the respondent, which would not have been incurred but for his unlawful dischargeand the consequent necessity of his seeking employment elsewhere.SeeMatter of CrossettLumber Company, 8 N. L.R. B 440, Monies received for work performed upon Federal, State,county,municipal or other work-relief projects shall be considered as earnings.SeeRepublicSteel Corporation v. N. L. RB., 311 U. S.7.'IN. L. R. B. v. Entwistle Manufacturing Company,120 F. (2d) 532, 536 (C C A. 4); seealsoN.L.R. B. v. Automotive Maintenance Machinery Company,116F.(2d) 350, 353(C.C.A. 7), where the Circuit Court of Appeals for the Seventh Circuit observed: "Nomore effective form of intimidation nor one more violative of the N. L. R Act can be con-44N. L. R. B. v. Express Publishing Company,312 U. S. 426. BURROUGHS-WELLCOME & COMPANY (U. S. A.) INC.191Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Gas, Coke & Chemical Workers of America, C. I. 0., affiliated withthe Congress of Industrial Organizations, is a labor organization within the meaningof Section 2 (5) of the Act.2.By dischargingMaurice Cherico and Madeline Tompkins and thereafterrefusing to reinstate them, the respondent has discriminated in regard to the hireand tenure of their employment, discouraged membership in a labor organization,and engaged in unfair labor practices within the meaning of Section 8 (3) of theAct.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) oftheAct.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record in the case, the undersigned recommends that the respondent,Burroughs-Wellcome & Company (U. S. A.), Inc., Tuckahoe, New York, itsofficers, agents, successors and assigns shall:1.Cease and desist from:(a)Discouraging membership in United Gas, Coke & Chemical Workers ofAmerica, C. I. 0., affiliated with the Congress of Industrial Organizations, or anyother labor organization of its employees, by discriminating in regard to hireand tenure of employment or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist United Gas, Coke & Chemical Workers of America, C. I. 0., affiliatedwith the Congress of Industrial Organizations, or any other labor organization,tobargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining, or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Offer Maurice Cherico and Madeline Tompkins full and unconditionalreinstatement to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges ;(b)Make whole Maurice Cherico and Madeline Tompkins for any loss ofpay suffered by reason of the respondent's discrimination against them by paymentto each of a sum of money equal to the amount which he would normally haveearned as wages, during the period from the date of his discharge to the date ofthe respondent's offer of reinstatement, less his netearningsduring that period ;(c)Post at its plant at Tuckahoe, New York, copies of the notice attachedhereto and marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being duly signed by therespondent's representative, be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days thereafter,in con- 192DECISIONSOF NATIONALLABOR RELATIONS BOARDspicuous places, including all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the respondent to insure that said noticesare not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Second Region in writing withinten (10) days from the date of receipt of this Intermediate report what steps therespondent has taken to comply therewith.It is further recommended thatunlesson or before ten (10) days from the dateof the receipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 3, as amended, effective November 27, 1945,any party may within fifteen (15) days from the date of the entry of the ordertransferring the case to the Board, pursuant to Section 32 of Article II of saidRules and Regulations, file with the Board, Rochambeau Building,Washington25,D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof. Immediatelyupon the filing of such statement of exceptions and/or brief, the party or counselfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director. As further provided insaid Section 33, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of the order transferring the case to the Board.SIDNEY LINDNER,Trial ExaminerDated December 29, 1945.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with,restrain,or coerce our employeesin the exercise of their right to self-organization, to form labororganizations,to join or assist United Gas, Coke & Chemical Workers of America, C. I. 0., orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole f9r any loss of pay sufferedas a resultof the discrimination.Maurice ChericoMadeline TompkinsAll our employees are free to become orremain members of the above-namedunion orany other labor organization.We will not discriminatein regard to hire BURROUGHS-WELLCOME & COMPANY (U S. A.) INC.193or tenure of employment or any term or conditionof employment against any em-ployee because of membership in or activityon behalf of any such labororganization.BURROUGHS-WELLCOME & COMPANY (U. S. A.) INC.Employer.By .. . ..... .... ......... ... ..... .............(Representative)(Title)Dated.... .. ... .....NOTE-.Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any othermaterial.